DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear as to how one pump can be arranged in an array.
Claims 5-6 are dependent upon claim 4.
Regarding claim 9, it is unclear as to how one pump can be arranged in an array.
Claim 11 recites the limitation "piezoelectric air pumps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giraud (US 2017/0297536).
Regarding claim 1, Giraud figure 3 teaches an airflow device for projecting a flow of air proximate to a field of view of a camera, the airflow device comprising: 
a housing (5 protection device) shaped to fit over an end of a camera lens (3 optical sensor, 7 convex optic); 
one or more air pumps (13 air discharge pump) located within the housing, the one or more air pumps receiving air through one or more air inlets (19 air intake); 
one or more air outlets (9 air projection nozzle) formed in the housing proximate the camera lens, wherein the one or more air outlets are oriented to project air from the one or more air pumps across a field of view of the camera lens.[0043-55]
Regarding claim 2, Giraud figure 3 teaches the projection nozzle 9 is therefore disposed on one side of the optical sensor 3 so that the projected air flows over the surface of the optical sensor 3, in particular its convex optic 7 thereby suggesting the one or more air outlets comprising: one or more projecting outlets oriented to project air from the one or more air pumps away from an end of the housing and substantially parallel to a field of view of the camera and one or more lens outlets oriented to projected air from the one or more air pumps perpendicular to and across a field of view of the camera.[0048-49]
Regarding claim 7, Giraud figure 3 teaches the housing including a lens cover (7 convex optic) attached thereto and a camera chamber located between the lens cover and the camera when the airflow device is installed on the camera.
Regarding claim 12, Giraud figure 3 teaches an airflow device for projecting a flow of air proximate to a field of view of a camera, the airflow device comprising: 
a housing  (5 protection device) shaped to fit over an end of a camera lens (3 optical sensor, 7 convex optic); 
one or more air pumps (13 air discharge pump)located within the housing, the one or more air pumps receiving air through one or more air inlets (19 air intake); 
one or more air outlets (9 air projection nozzle) formed in the housing proximate the camera lens, wherein the one or more air outlets are oriented to project air from the one or more air pumps across a field of view of the camera lens, the one or more air outlets.[0043-55] comprising: 
Giraud figure 3 teaches the projection nozzle 9 is therefore disposed on one side of the optical sensor 3 so that the projected air flows over the surface of the optical sensor 3, in particular its convex optic 7 thereby suggesting one or more projecting outlets oriented to project air from the one or more air pumps away from an end of the housing and substantially parallel to a field of view of the camera and one or more lens outlets oriented to projected air from the one or more air pumps perpendicular to and across a field of view of the camera.[0048-49]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2017/0297536), as applied to claim 1, and in further view of Trebouet (US 2018/0086316).
Regarding claim 3, Giraud is silent to the one or more air pumps comprising piezoelectric air pumps.
Trebouet is directed towards a device for cleaning an optical sensor wherein the metering pump can be a piezoelectric metering pump.[0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a piezoelectric metering pump to supply the dispensing nozzle.[0027]
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the one or more air pumps comprising piezoelectric air pumps are arranged in an array around the housing of the airflow device as a duplication of parts and a rearrangement of parts has no patentable significance unless a new and unexpected result is produced and an obvious design choice.(MPEP 2144.04)
Regarding claim 5, modified Giraud figure 3 in view of Trebouet suggests the piezoelectric air pumps are arranged in an array and are located within walls of the housing of the airflow device.
Regarding claim 8, Giraud figure 3 teaches an airflow device for projecting a flow of air proximate to a field of view of a camera, the airflow device comprising: 
a housing (5 protection device) shaped to fit over an end of a camera lens (3 optical sensor, 7 convex optic); 
one or more air pumps (13 air discharge pump) located within the housing, the one or more air pumps receiving air through one or more air inlets (19 air intake); 
one or more air outlets (9 air projection nozzle) formed in the housing proximate the camera lens, wherein the one or more air outlets are oriented to project air from the one or more air pumps across a field of view of the camera lens. [0043-55]
Giraud is silent to the one or more air pumps comprising piezoelectric air pumps.
Trebouet is directed towards a device for cleaning an optical sensor wherein the metering pump can be a piezoelectric metering pump.[0092]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a piezoelectric metering pump to supply the dispensing nozzle.[0027]
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the one or more air pumps comprising piezoelectric air pumps are arranged in an array around the housing of the airflow device as a duplication of parts and a rearrangement of parts has no patentable significance unless a new and unexpected result is produced and an obvious design choice.(MPEP 2144.04)
Regarding claim 10, Giraud figure 3 teaches the projection nozzle 9 is therefore disposed on one side of the optical sensor 3 so that the projected air flows over the surface of the optical sensor 3, in particular its convex optic 7 thereby suggesting the one or more air outlets comprising: one or more projecting outlets oriented to project air from the one or more air pumps away from an end of the housing and substantially parallel to a field of view of the camera and one or more lens outlets oriented to projected air from the one or more air pumps perpendicular to and across a field of view of the camera.
Regarding claim 11, modified Giraud figure 3 in view of Trebouet suggests the piezoelectric air pumps are arranged in an array and are located within walls of the housing of the airflow device.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraud (US 2017/0297536) and Trebouet (US 2018/0086316), as applied to claim 4, and in further view of Kalera (CN 106694425 A).
Regarding claim 6. Giraud in view of Trebouet is silent to the one or more air pumps further comprising at least one check valve in fluid communication with an interior of the one or more air pumps.
Kalera is directed towards a cleaning system for a sensor wherein the air pump is provided with a one-way valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the provide a valve as taught in Kalera for opening and closing the air pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711